 

August 23, 2019

 

BY ELECTRONIC MAIL

 

Lazex Inc.

68-29 Husitska St.

Zizkov

Prague 13000

Czech Republic

 

Re: resignation from the board of directors

 

Effective as of the 23rd day of August, 2019, I, Iuliia Gitelman, hereby
terminate my directorship in Lazex Inc. (the “Company”) and resign from the
board of directors, in addition to resigning all positions as an officer of the
Company. I confirm that I am not owed any amounts of cash shares or other forms
of compensation whatsoever for my service as a director, officer, or in any
other capacity whatsoever. I further agree that any and all other amounts which
may be due and owing to me by the Company (whether by way of loan, advance,
reimbursement, or any other form) are hereby waived and of no further force and
effect. Furthermore, I hereby waive any and all rights and claims that I may
have now or in the future, both known and unknown, against the Company in
respect of my service as a director or officer, or in any other regard or
relationship.

 

Yours truly,

 

/s/ Iuliia Gitelman  

Iuliia Gitelman

 



 

 

